Citation Nr: 1809920	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-09 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to September 2, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to June 1977, and has additional unverified service.  His service medals and decorations include, but are not limited to, the Combat Infantryman's Badge, the Purple Heart, and the Bronze Star with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a headache disorder and assigned the same an initial noncompensable rating, effective June 22, 1977.  In May 2011, the RO granted a 30 percent rating for the service-connected headache disorder, effective April 6, 2011.  

The Veteran perfected an appeal of the issue of entitlement to an initial increased rating for his headache disorder.  In July 2016, the Board granted the Veteran's increased rating claim, in part, and took jurisdiction of the issue of entitlement to a TDIU prior September 2, 2008.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part of an increased rating claim when such is raised by the record).  The Board, in July 2016, remanded the claim of entitlement to a TDIU prior to September 2, 2008, for additional development.  The file has now been returned to the Board for further consideration. 

The Veteran testified at a Board hearing in December 2011 and he and his spouse testified at a Board hearing in September 2014, before two of the undersigned Veterans Law Judges (VLJs) of the Board, respectively.  Transcripts of the hearings are of record.  As two VLJs held hearings in the appeal, any decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the December 2011 and September 2014 hearings.  See 38 C.F.R.        § 20.707 (2017).  An April 2015 letter was sent to the Veteran affording him the opportunity to request a hearing before a third VLJ who would participate in his decision.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran was provided 30 days to respond to the letter and a response was not received.  The Board proceeded with appellate review by a panel decision in July 2016 and does so again herein. 

The issue of entitlement to a TDIU prior to January 24, 2006, is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

From January 24, 2006, to September 1, 2008, the Veteran's service-connected headache disorder, lumbosacral strain, diabetes mellitus, right shoulder shrapnel fragment wound, right knee chondromalacia, and left knee chondromalacia were sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

From January 24, 2006, to September 1, 2008, the criteria for entitlement to a TDIU are satisfied.  38 U.S.C.A. §§ 1155 , 5110 (2012); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340 , 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

The Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Id.  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id.  (citing 38 C.F.R. § 4.16 (a)). As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim." Id.  (citing 38 U.S.C. § 5103A (d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

In this case, as of January 24, 2006, in pertinent part, the Veteran's service-connected disabilities producing unemployability met the schedular requirements for a TDIU, as his headache disorder is rated as 30 percent disabling since June 22, 1977; his lumbosacral strain is rated as 20 percent disabling since April 29, 2005; his diabetes mellitus is rated as 20 percent disabling since January 24, 2006; his right shoulder shrapnel fragment wound is rated as 10 percent disabling since April 29, 2005 (increased to 20 percent on June 4, 2008); his right knee chondromalacia is rated as 10 percent disabling since April 29, 2005; and his left knee chondromalacia is rated as 10 percent disabling since April 29, 2005.  He was also subsequently awarded service connection for posttraumatic stress disorder (PTSD), with a 10 percent rating assigned effective October 18, 2007 (increased to 50 percent as of September 2, 2008).  His combined rating was 70 percent from January 24, 2006, to June 3, 2008, and 80 percent disabling from June 4, 2008, to September 1, 2008.  As noted, he has already been awarded a TDIU as of September 2, 2008.  He thus met the schedular requirements for TDIU based on a combined evaluation of at least 70 percent, with at least one disability rated as 40 percent disabling or more (50 percent in this case).  Because his headaches, lumbosacral strain, and right shoulder disorder resulted from a common etiology or a single accident, that is, shrapnel wounds to his head, back, and shoulder (see January 8, 1974, Report of Medical Examination), they are considered as one disability for TDIU purposes.  Thus, schedular consideration of entitlement to TDIU is warranted from January 24, 2006, to September 1, 2008. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519   (1996). 

The Board finds that the Veteran's service-connected headache disorder, lumbosacral strain, diabetes mellitus, right shoulder shrapnel fragment wound, right knee chondromalacia, and left knee chondromalacia were sufficiently incapacitating as to produce unemployability from January 24, 2006, to September 1, 2008.  The Veteran's application for TDIU (VA Form 21-8940) shows that he worked installing insulation and in construction.  He stopped working in approximately 2000.  See VA examination, dated in April 2017.  He completed high school and has one year of college.  A January 2016 VA examiner noted that the Veteran's headaches would require a flexible and limited work schedule, allowing active work for less than one hour at time and computer work less than 30 minutes at a time before resting.  VA examiners in January 2017 noted that the Veteran's diabetes mellitus, back, right shoulder, and knee disorders would not prevent sedentary employment.  With respect to his orthopedic disorders, the Veteran would have to work in an environment where he would not be required to reach or lift above chest level, push/pull/lift/carry more than 20 pounds with his right arm, squat, kneel, crouch, crawl, frequently climb stairs or ladders or run or jump, perform repeated bending and twisting, or perform heavy lifting.  With respect to his diabetes, he would need the ability to stop, rest, check glucose levels, administer insulin, and eat or hydrate as needed.  He would also need to avoid environments predisposing to dehydration and ketosis.  Further, a VA examiner in April 2009 stated, with respect to the Veteran's ability to return to his usual and customary occupation in construction, from an orthopedic functional aspect he would not be a good candidate for labor-type positions given in part the physical demands that would be placed his knees and shoulder.

The evidence establishes that the Veteran's service-connected headache disorder, lumbosacral strain, diabetes mellitus, right shoulder shrapnel fragment wound, right knee chondromalacia, and left knee chondromalacia together produce unemployability without regard to age or nonservice-connected disability.  The Veteran's work experience is primarily physical in nature, to include in construction and installing insulation.  The orthopedic disorders and diabetes clearly preclude substantially gainful employment requiring physical labor.  With respect to sedentary employment, although he appears to have some experience in terms of owning his own business, his headache disorder would require a flexible and limited work schedule allowing for frequent breaks.  The standard for entitlement to TDIU does not require 100 percent unemployability, but rather a more flexible determination as to whether service-connected disability alone prevents substantially gainful employment.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).  The Board finds that this standard is satisfied. 

Accordingly, entitlement to TDIU is established from January 24, 2006, to September 1, 2008.  


ORDER


From January 24, 2006, to September 1, 2008, entitlement to a total disability rating based on individual unemployability due to a service-connected headache disorder, lumbosacral strain, diabetes mellitus, right shoulder shrapnel fragment wound, right knee chondromalacia, and left knee chondromalacia is granted, subject to the laws and regulations governing payment of monetary benefits.



REMAND

The Board finds that the evidence of record may support a finding of unemployability prior to January 26, 2006.  During VA examination in January 2016, the Veteran reported that he had not worked since about 2002 or 2003, due to many things, but found that he had to close his companies due to his inability to focus, partly due to his headaches.

In July 2016, the Board directed the RO, in part, to obtain adequate medical opinions as to the functional impact of his service-connected disabilities.  The RO obtained the requested opinions and adjudicated the issue of entitlement to a TDIU prior to September 2, 2008, in a May 2017 Supplemental Statement of the Case (SSOC), and determined that referral of the claim to the Director of the Compensation and Pension Service for extraschedular consideration was not warranted. 

The Veteran did not meet the minimum percentage requirements of 38 C.F.R. § 4.15 until January 24, 2006.   If the claimant does not meet the minimum percentage rating requirements of 38 C.F.R. § 4.15 for consideration of a TDIU, he may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2017).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the U.S. Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

Thus, while the RO, in its May 2017 SSOC, determined that referral of the claim to the Director of the Compensation and Pension Service for extraschedular consideration was not warranted, the Board finds that the record does indeed contain evidence that would render the claim plausible and it may not deny entitlement to an extraschedular evaluation in the first instance.  Nor may it grant the claim in the first instance.  Id.  On remand, the RO should refer the claim of entitlement to a TDIU prior to January 24, 2006, on an extraschedular basis, to the Director of the Compensation and Pension Service. 

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU for the period prior to January 24, 2006.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  

 2.  If an extraschedular TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________                                                 ______________________
    P.M. DILORENZO                                                            MILO H. HAWLEY
   Veterans Law Judge                                                            Veterans Law Judge
Board of Veterans' Appeals                                             Board of Veterans' Appeals


     ______________________
JOHN Z. JONES 
  Veterans Law Judge
       Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



